DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "follow-up" in claims 1, 6, and 11 is a relative term which renders the claims indefinite.  The term "follow-up" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al  (US 20020099581 A1, hereinafter Chu).

Regarding Claim 1, Chu discloses a method for segmenting a list, comprising:
acquiring user information ([0042]: FIGS. 2-7 are graphical user interfaces in which the user customizes the present invention to his or her preference (i.e., the windows where the user specifies the "Settings") and a list type of a to-be-segmented list through a list segmenting assembly when list segmentation is performed ([0050]: FIG. 7 is a graphical user interface of the OLAP tables window 120. The present invention creates a OLAP cubes data store and the user may choose to create one or more sub-tables from the OLAP cubes data store of the following types); 
reading configuration information ([0132]: FIG. 22 depicts a data mining diagram having a direct connection between the input data source and the D-Engine node (which includes a D-Engine variable configuration module); Fig. 15A, [0072]: At step 216, the user opens the D-Engine node by double clicking on the node in the diagram. Step 218 retrieves the default settings) from a memory database ([0132]: When storing this D-Engine model in the model repository [model repository 40], the tree diagram is also stored), 
acquiring selectable dimensions from the configuration information according to the list type ([0044]: To determine the recommended variables to place in the Selected region 74, the present invention uses the competing initial splits method of the decision tree processing module from the Enterprise Miner.TM. product or software. This method chooses the most important splitting variables and recommends them as dimensions), and 
loading a selection interface to display the selectable dimensions to remind a user corresponding to the user information to select the segmentation dimensions of the to-be-segmented list from the selectable dimensions ([0043]: FIG. 2 is a graphical user interface of the dimension variables selection window 70… The non-target categorical variables from the input data are automatically displayed in the Available region 72. The variables recommended by the decision-tree algorithm are automatically placed in the Selected region 74); 
acquiring the segmentation dimensions selected by the user and the segmentation ranges corresponding to the segmentation dimensions through the list segmenting assembly ([0045]: The user should choose the variables he or she considers valuable to the enterprise and place them in the Selected region 74. Each variable placed in the Selected region 74 by the user (if any), along with each recommended variable placed in the Selected region 74 by the present invention, is available for use as a dimension variable in the MDDB);
transmitting the list type, the segmentation dimensions selected by the user and the corresponding segmentation ranges thereof to a big data platform to acquire a to-be-segmented list (Fig. 16, [0098]: The data mining application 318 preferably includes an integrated model repository facility (MRF) application 318A to control the exportation of models to the model repository 40, and the construction or update of one or more model indexes 326, 44, and 330) according to the list type through the big data platform ([0106]: These model attributes are then organized and structured into one or more indexes 326, 44, 330, which are also stored in the model repository 40. These indexes may include a main type index 326), and 
(Fig. 16, [0099]: The data mining application 318 analyzes data records stored in a data warehouse 332, or some other form of data storage facility. In particular, the data mining application 318 includes the present invention's decision tree processing module so that models with splitting variables may be generated, where the splitting variables are the variables in the data that best predict the outcome of the transactions); and 
acquiring the table results returned by the big data platform through the list segmenting assembly ([0054]: Exemplary results are depicted in FIGS. 8-14. The results windows display exemplary sub-tables and a graph of the data based on the specifications in the Settings windows. From the results windows, the user may also view the splitting values used to define the recommended variables), and 
generating follow-up tasks according to the table results and issuing to agents ([0103]: The models 322A, 322B, 322C that are generated by the data mining application 318 are initially stored in individual project folders 320. For example, each model creator 312 may have his or her own project folder stored in a database of project folders 320. The model creators 312 would then store their own models 322A, 322B, 322C in their individual project folders).

Regarding Claim 2, Chu discloses the method for segmenting a list according to claim 1, wherein, before list segmentation is performed, the method further comprises: 
updating configuration information of segmentation dimensions at a preset time interval through a list segmenting assembly ([0047]: FIG. 4 is a graphical user interface of the split value of a recommended dimension based on an interval input variable… If the user would like the variable split at a different location, the user may type in a different split value), and 
storing the updated configuration intonation to a preset memory database ([0036]: The splitting rules may be stored in a data store 42 of a model repository 40).

Regarding Claim 3, Chu discloses the method for segmenting a list according to claim 1, wherein, after the loading a selection interface to display the selectable dimensions, the method further comprises: 
acquiring common dimensions corresponding to the list type (Fig. 2, [0044]: This method chooses the most important splitting variables and recommends them as dimensions); and 
setting the common dimensions corresponding to the list type on the selection interface to be in a selected state (Fig. 2, [0044]: By default, the decision tree processing module suggests five recommended variables as shown by reference number 76); wherein, the common dimensions are segmentation dimensions whose use times are larger than or equal to a first threshold within a first specified time range ([0046]: When the present invention processes this data, this recommended variable will receive… a value of "1" where the variable on which it is based has a value that is greater than or equal to the split value).

Regarding Claim 4, Chu discloses the method for segmenting a list according to claim 3, wherein, after acquiring the segmentation dimensions selected by the user and the segmentation ranges corresponding to the segmentation dimensions through the list segmenting assembly, the method further comprises: 
comparing the segmentation dimensions selected by the user with the common dimensions to screen non-common dimensions ([0045]: The present invention provides certain statistics to assist the user in determining whether the recommended variables are valuable enough to be used as dimensions in the MDDB as shown in FIG. 3), wherein the non-common dimensions are segmentation dimensions whose use times are less than the first threshold within the first specified time range ([0047]: When the present invention processes this data, this recommended variable will receive a value "0" where the variable on which it is based has a value that is less than the split value); and 
displaying the non-common dimensions to remind the user to confirm the selected segmentation dimensions ([0015]: FIG. 4 is a graphical user interface that depicts the editable split value of a recommended dimension that is based on an interval input variable, as displayed before the run).

Regarding Claim 5, Chu discloses the method for segmenting a list according to claim 4, wherein, after acquiring the segmentation dimensions selected by the user and the segmentation ranges corresponding to the segmentation dimensions through the list segmenting assembly, the method further comprises: 
updating track parameters of the list type according to the segmentation dimensions selected by the user (Fig. 16, [0105]:These attributes may be automatically associated with the models by the data mining application 318… In addition, any of the system users 312, 314, 316 may associate additional attributes with the models), wherein the track parameters comprise segmentation dimensions adopted by the list type and use times of each of the segmentation dimensions within the first specified time range ([0105]: With reference back to FIG. 16, for each level of the model repository structure, one or more additional descriptive attributes may be associated with the models); and 
([0111]: In addition, with the appropriate access level, an end-user 316 could from time-to-time make a copy of the index(es) 326, 44, 330 and modify them in order to improve performance) based on the track parameters ([0112]: For example, the marketing group of a particular business could have their own main index structure 326 that is based on the model attributes that matter for their purposes, and the sales group (i.e., non-technical individuals) could have their own main index structure 326 that is based on other model attributes that matter for their purposes).

Regarding Claim 6, Chu discloses a device for segmenting a list, comprising: 
a first acquiring module for acquiring user information and a list type of a to-be-segmented list through a list segmenting assembly when a list segmentation is performed ([0035]: The computing system 34 of the present invention contains a data setup pre-processing module 36, which enables the user to specify target variable(s)); 
a reading and displaying module for reading configuration information ([0132]: FIG. 22 depicts a data mining diagram having a direct connection between the input data source and the D-Engine node (which includes a D-Engine variable configuration module); Fig. 15A, [0072]: At step 216, the user opens the D-Engine node by double clicking on the node in the diagram. Step 218 retrieves the default settings) from a memory database ([0132]: When storing this D-Engine model in the model repository [model repository 40], the tree diagram is also stored), 
acquiring selectable dimensions from the configuration information according to the list type and the user information ([0044]: To determine the recommended variables to place in the Selected region 74, the present invention uses the competing initial splits method of the decision tree processing module from the Enterprise Miner.TM. product or software. This method chooses the most important splitting variables and recommends them as dimensions), and 
loading a selection interface to display the selectable dimensions to remind a user corresponding to the user information to select segmentation dimensions of the to-be-segmented list from the selectable dimensions ([0043]: FIG. 2 is a graphical user interface of the dimension variables selection window 70… The non-target categorical variables from the input data are automatically displayed in the Available region 72. The variables recommended by the decision-tree algorithm are automatically placed in the Selected region 74); 
a second acquiring module for acquiring segmentation dimensions selected by the user and segmentation ranges corresponding to the segmentation dimensions through the list segmenting assembly ([0039]: The user 56 may use a selector module 46 to alter which dimensions should be used to group the data); 
a segmentation module for transmitting the list type, the segmentation dimensions selected by the user and the corresponding segmentation ranges thereof to a big data platform to acquire the to-be-segmented list according to the list type according to the big data platform, and (Fig. 16, [0098]: The data mining application 318 preferably includes an integrated model repository facility (MRF) application 318A to control the exportation of models to the model repository 40, and the construction or update of one or more model indexes 326, 44, and 330) according to the list type through the big data platform ([0106]: These model attributes are then organized and structured into one or more indexes 326, 44, 330, which are also stored in the model repository 40. These indexes may include a main type index 326)
segmenting the to-be-segmented list according to the segmentation dimensions and the corresponding segmentation ranges thereof to obtain table results (Fig. 16, [0099]: In particular, the data mining application 318 includes the present invention's decision tree processing module so that models with splitting variables may be generated, where the splitting variables are the variables in the data that best predict the outcome of the transactions); and 
a generation module for acquiring the table results returned by the big data platform through the list segmenting assembly ([0011]: A multi-dimension viewer generates reports using the recommended and/or user selected dimension variables and statistics based on the target variable) and 
generating follow-up tasks according to the table results and issuing to agents ([0103]: The models 322A, 322B, 322C that are generated by the data mining application 318 are initially stored in individual project folders 320. For example, each model creator 312 may have his or her own project folder stored in a database of project folders 320. The model creators 312 would then store their own models 322A, 322B, 322C in their individual project folders).

Regarding Claim 7, Chu discloses the device for segmenting a list according to claim 6, further comprising: a configuration module for, 
before list segmentation is performed, updating configuration information of segmentation dimensions at a preset time interval through a list segmenting assembly ([0047]: FIG. 4 is a graphical user interface of the split value of a recommended dimension based on an interval input variable… If the user would like the variable split at a different location, the user may type in a different split value), and 
storing the updated configuration information in a preset memory database ([0036]: The splitting rules may be stored in a data store 42 of a model repository 40).

Regarding Claim 8, Chu discloses the device for segmenting a list according to claim 6, further comprising: 
a setting module for, after loading the selection interface to display the selectable dimensions, acquiring common dimensions corresponding to the list type (Fig. 2, [0044]: To determine the recommended variables to place in the Selected region 74, the present invention uses the competing initial splits method of the decision tree processing module from the Enterprise Miner.TM. product or software. This method chooses the most important splitting variables and recommends them as dimensions); and 
setting the common dimensions corresponding to the list type on the selection interface to be in a selected state (Fig. 2, [0044]: By default, the decision tree processing module suggests five recommended variables as shown by reference number 76); wherein, the common dimensions are segmentation dimensions whose use times are larger than or equal to a first threshold within a first specified time range ([0046]: When the present invention processes this data, this recommended variable will receive… a value of "1" where the variable on which it is based has a value that is greater than or equal to the split value).

Regarding Claim 9, Chu discloses the device for segmenting a list according to claim 8, further comprising: a screening module for, after acquiring the segmentation dimensions selected by the user and the segmentation ranges corresponding to the segmentation ranges through the list segmenting assembly, 
comparing the segmentation dimensions selected by the user with the common dimensions to screen non-common dimensions ([0045]: The present invention provides certain statistics to assist the user in determining whether the recommended variables are valuable enough to be used as dimensions in the MDDB as shown in FIG. 3), the non-common dimensions comprising segmentation dimensions whose use times are less than a first threshold within a first specified time range ([0047]: When the present invention processes this data, this recommended variable will receive a value "0" where the variable on which it is based has a value that is less than the split value); and 
displaying the non-common dimensions to remind the user to confirm the selected segmentation dimensions ([0015]: FIG. 4 is a graphical user interface that depicts the editable split value of a recommended dimension that is based on an interval input variable, as displayed before the run).

Regarding Claim 10, Chu discloses the device for segmenting a list according to claim 9, further comprising: 
an updating module for, after acquiring the segmentation dimensions selected by the user and the segmentation ranges corresponding to the segmentation dimensions through the list segmenting assembly (Fig. 16, [0105]:These attributes may be automatically associated with the models by the data mining application 318… In addition, any of the system users 312, 314, 316 may associate additional attributes with the models), 
updating track parameters of the list type according to the segmentation dimensions selected by the user, wherein the track parameters comprise segmentation dimensions adopted by the list type and use times of each of the segmentation dimensions within the first specified time range ([0105]: With reference back to FIG. 16, for each level of the model repository structure, one or more additional descriptive attributes may be associated with the models); and
([0111]: In addition, with the appropriate access level, an end-user 316 could from time-to-time make a copy of the index(es) 326, 44, 330 and modify them in order to improve performance)  based on the track parameters ([0112]: For example, the marketing group of a particular business could have their own main index structure 326 that is based on the model attributes that matter for their purposes, and the sales group (i.e., non-technical individuals) could have their own main index structure 326 that is based on other model attributes that matter for their purposes).

Regarding Claim 11, Chu discloses a computer readable storage medium on which a computer readable instruction is stored, wherein, when the computer readable instruction is executed by a processor, the following steps are realized: 
acquiring user information ([0042]: FIGS. 2-7 are graphical user interfaces in which the user customizes the present invention to his or her preference (i.e., the windows where the user specifies the "Settings") and a list type of a to-be-segmented list through a list segmenting assembly when list segmentation is performed ([0050]: FIG. 7 is a graphical user interface of the OLAP tables window 120. The present invention creates a OLAP cubes data store and the user may choose to create one or more sub-tables from the OLAP cubes data store of the following types); 
reading configuration information ([0132]: FIG. 22 depicts a data mining diagram having a direct connection between the input data source and the D-Engine node (which includes a D-Engine variable configuration module); Fig. 15A, [0072]: At step 216, the user opens the D-Engine node by double clicking on the node in the diagram. Step 218 retrieves the default settings) from a memory database ([0132]: When storing this D-Engine model in the model repository [model repository 40], the tree diagram is also stored), 
acquiring selectable dimensions from the configuration information according to the list type and the user information ([0044]: To determine the recommended variables to place in the Selected region 74, the present invention uses the competing initial splits method of the decision tree processing module from the Enterprise Miner.TM. product or software. This method chooses the most important splitting variables and recommends them as dimensions), and 
loading a selection interface to display the selectable dimensions to remind a user corresponding to the user information to select the segmentation dimensions of the to-be-segmented list ([0043]: FIG. 2 is a graphical user interface of the dimension variables selection window 70… The non-target categorical variables from the input data are automatically displayed in the Available region 72. The variables recommended by the decision-tree algorithm are automatically placed in the Selected region 74); 
acquiring the segmentation dimensions selected by the user and a segmentation ranges corresponding to the segmentation dimensions through the list segmenting assembly ([0045]: The user can move the categorical variables from the Available region 72 to the Selected region 74 using the arrows 78);
transmitting the list type, the segmentation dimensions selected by the user and the corresponding segmentation dimension ranges thereof to a big data platform to acquire the to-be-segmented list (Fig. 16, [0098]: The data mining application 318 preferably includes an integrated model repository facility (MRF) application 318A to control the exportation of models to the model repository 40, and the construction or update of one or more model indexes 326, 44, and 330) according to the list type through the big data platform ([0106]: These model attributes are then organized and structured into one or more indexes 326, 44, 330, which are also stored in the model repository 40. These indexes may include a main type index 326), and 
segmenting the to-be-segmented list according to the segmentation dimensions and the corresponding segmentation ranges thereof to obtain table results (Fig. 16, [0099]: The data mining application 318 analyzes data records stored in a data warehouse 332, or some other form of data storage facility. In particular, the data mining application 318 includes the present invention's decision tree processing module so that models with splitting variables may be generated, where the splitting variables are the variables in the data that best predict the outcome of the transactions); and 
acquiring the table results returned by the big data platform through the list segmenting assembly ([0054]: Exemplary results are depicted in FIGS. 8-14. The results windows display exemplary sub-tables and a graph of the data based on the specifications in the Settings windows. From the results windows, the user may also view the splitting values used to define the recommended variables), and 
generating follow-up tasks according to the table results and issuing to agents ([0103]: The models 322A, 322B, 322C that are generated by the data mining application 318 are initially stored in individual project folders 320. For example, each model creator 312 may have his or her own project folder stored in a database of project folders 320. The model creators 312 would then store their own models 322A, 322B, 322C in their individual project folders).

Regarding Claim 12, Chu discloses the computer readable storage medium according to claim 11, wherein, before list segmentation is performed, when a computer readable instruction is executed by a processor, the following steps are realized: 
([0047]: FIG. 4 is a graphical user interface of the split value of a recommended dimension based on an interval input variable… If the user would like the variable split at a different location, the user may type in a different split value), and 
storing the updated configuration information in a preset memory database ([0036]: The splitting rules may be stored in a data store 42 of a model repository 40).

Regarding Claim 13, Chu discloses the computer readable storage medium according to claim 11, wherein, after loading a selection interface to display the selectable dimensions, when the computer readable instruction is executed by a processor, the following steps are realized: 
acquiring common dimensions corresponding to the list type (Fig. 2, [0044]: This method chooses the most important splitting variables and recommends them as dimensions); and 
setting the common dimensions corresponding to the list type on the selection interface to be in a selected state (Fig. 2, [0044]: By default, the decision tree processing module suggests five recommended variables as shown by reference number 76); wherein, the common dimensions are segmentation dimensions whose use times are larger than or equal to a first threshold within a first specified time range ([0046]: When the present invention processes this data, this recommended variable will receive… a value of "1" where the variable on which it is based has a value that is greater than or equal to the split value).

Regarding Claim 14, Chu discloses the computer readable storage medium according to claim 13, wherein, after acquiring the segmentation dimensions selected by the user and the segmentation ranges corresponding to the segmentation dimensions through the list segmenting 
comparing the segmentation dimensions selected by the user with common dimensions to screen non-common dimensions ([0045]: The present invention provides certain statistics to assist the user in determining whether the recommended variables are valuable enough to be used as dimensions in the MDDB as shown in FIG. 3), wherein the non-common dimensions are segmentation dimensions whose use times are less than the first threshold within the first specified time range ([0047]: When the present invention processes this data, this recommended variable will receive a value "0" where the variable on which it is based has a value that is less than the split value); and 
displaying the non-common dimensions to remind the user to confirm the selected segmentation dimensions ([0015]: FIG. 4 is a graphical user interface that depicts the editable split value of a recommended dimension that is based on an interval input variable, as displayed before the run).

Regarding Claim 15, Chu discloses the computer readable storage medium according to claim 14, wherein, after acquiring the segmentation dimensions selected by the user and the segmentation ranges corresponding to the segmentation dimensions through the list segmenting assembly, when the computer readable instruction is executed by a processor, the following steps are realized: 
updating track parameters of the list type according to the selected segmentation dimensions (Fig. 16, [0105]:These attributes may be automatically associated with the models by the data mining application 318… In addition, any of the system users 312, 314, 316 may associate additional attributes with the models), wherein the track parameters comprise segmentation dimensions adopted by the list type and use times of each of the segmentation dimensions within a first specified time range ([0105]: With reference back to FIG. 16, for each level of the model repository structure, one or more additional descriptive attributes may be associated with the models); and 
updating the common dimensions of the list type ([0111]: In addition, with the appropriate access level, an end-user 316 could from time-to-time make a copy of the index(es) 326, 44, 330 and modify them in order to improve performance) based on the track parameters ([0112]: For example, the marketing group of a particular business could have their own main index structure 326 that is based on the model attributes that matter for their purposes, and the sales group (i.e., non-technical individuals) could have their own main index structure 326 that is based on other model attributes that matter for their purposes).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.D.H./Examiner, Art Unit 2168          

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168